Exhibit 10.42

CLAYTON HOLDINGS, INC.

2006 STOCK OPTION AND INCENTIVE PLAN

First Amendment


A.            THE CLAYTON HOLDINGS, INC. 2006 STOCK OPTION AND INCENTIVE PLAN
(THE “PLAN”), IS AMENDED BY DELETING SECTION 3(B) IN ITS ENTIRETY AND REPLACING
IT WITH THE FOLLOWING:

“(b)         Changes in Stock.  Subject to Section 3(c) hereof, if, as a result
of any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company’s capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Stock are converted into or exchanged for securities
of the Company or any successor entity (or a parent or subsidiary thereof), the
Administrator shall make an appropriate or proportionate adjustment in (i) the
maximum number of shares reserved for issuance under the Plan, including the
maximum number of shares that may be issued in the form of Incentive Stock
Options, (ii) the number of Stock Options or Stock Appreciation Rights that can
be granted to any one individual grantee and the maximum number of shares that
may be granted under a Performance-based Award, (iii) the number and kind of
shares or other securities subject to any then outstanding Awards under the
Plan, (iv) the repurchase price, if any, per share subject to each outstanding
Restricted Stock Award, (v) the number of Stock Options automatically granted to
Non-Employee Directors, and (vi) the price for each share subject to any then
outstanding Stock Options and Stock Appreciation Rights under the Plan, without
changing the aggregate exercise price (i.e., the exercise price multiplied by
the number of Stock Options and Stock Appreciation Rights) as to which such
Stock Options and Stock Appreciation Rights remain exercisable.  The
Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and the
terms of outstanding Awards to take into consideration cash dividends paid other
than in the ordinary course or any other extraordinary corporate event. 
Notwithstanding the foregoing, no adjustment shall be made under this Section
3(b) if the Administrator determines that such action could


--------------------------------------------------------------------------------


cause any Award to fail to satisfy the conditions of any applicable exception
from the requirements of Section 409A or otherwise could subject the grantee to
the additional tax imposed under Section 409A in respect of an outstanding Award
or constitute a modification, extension or renewal of an Incentive Stock Option
within the meaning of Section 424(h) of the Code.   The adjustment by the
Administrator shall be final, binding and conclusive.  No fractional shares of
Stock shall be issued under the Plan resulting from any such adjustment, but the
Administrator in its discretion may make a cash payment in lieu of fractional
shares.”


B.            THIS AMENDMENT SHALL BE EFFECTIVE ON THE DATE OF EXECUTION.

C.            Except as amended herein, the Plan is confirmed in all other
respects.

IN WITNESS WHEREOF, Clayton Holdings, Inc. has caused this Amendment to be
executed by its duly authorized officer this 28th day of February, 2007.

CLAYTON HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Frederick C. Herbst

 

 

Name:

Frederick C. Herbst

 

Title:

Chief Financial Officer

 


--------------------------------------------------------------------------------